 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-15-00763-PHX-DGC
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Mark Anthony Roberts,
13                           Defendant.
14            A detention hearing on the Petition on Supervised Release was held on July 24,
15   2019.
16            The Court Finds that the Defendant has failed to sustain his burden of proof by clear
17   and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is not a
18   danger to the community. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
19            IT IS ORDERED that the Defendant shall be detained pending further order of the
20   court.
21            DATED this 26th day of July, 2019
22
23
                                                                 Honorable John Z. Boyle
24                                                               United States Magistrate Judge
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     -2-
